  Case: 1:12-cv-04693 Document #: 509 Filed: 11/26/19 Page 1 of 4 PageID #:10025




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHER DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 FIFTH THIRD MORTGAGE COMPANY                        )
                                                     )
                       Plaintiff,                    )
                                                     ) Case No. 12 C 4693
        v.                                           ) Judge Matthew F. Kennelly
                                                     )
 IRA KAUFMAN, et al.                                 )
                                                     )
                       Defendant.                    )
                                                     )
 ______________________________________              )
 IRA T. KAUFMAN, PC,                                 )
                                                     )
                       Third Party Respondent.       )

                       MOTION FOR CONDITIONAL JUDGMENT
                          AGAINST IRA T. KAUFMAN, PC

       NOW COMES Plaintiff FIFTH THIRD MORTGAGE COMPANY (“Fifth Third”), by and

through its counsel, and for its Motion for Conditional Judgment against Ira T. Kaufman, PC (the

“Respondent”) pursuant to Federal Rule of Civil Procedure 69 and 735 ILCS 5/12-808(f), states

as follows:

                                          BACKGROUND

       1.     On September 26, 2018, judgment was entered in favor of Fifth Third and against

Ira Kaufman (“Kaufman”) in the amount of $2,334,141.01, plus post-judgment interest (the

“Judgment”). The Court further entered judgment against Traditional Title Company, LLC

(“Traditional”) in the amount of $457,392.98. Traditional was involuntarily dissolved on January

14, 2011.

       2.     The full amount of the Judgment remains unsatisfied.




                                                 1
  Case: 1:12-cv-04693 Document #: 509 Filed: 11/26/19 Page 2 of 4 PageID #:10025




       3.       On June 11, 2019, Fifth Third issued a Third Party Citation to Discover Assets

against the Respondent (the “Citation”). A true and correct copy of the Citation is attached hereto

as Exhibit 1.

       4.       Respondent answered the Citation stating that Kaufman is paid an annual salary of

$110,000.00. A true and correct copy of Respondent’s Answer to the Citation is attached hereto

as Exhibit 2.

       5.       On October 18, 2019, this Court entered a Wage Deduction Order (the “Order”)

against the Respondent. A true and correct copy of the Order is attached hereto as Exhibit 3.

       6.       The Order compelled Respondent to deduct fifteen percent (15%) of Kaufman’s

nonexempt gross wages from each pay period and turn over such wages to Fifth Third’s attorney

on a monthly basis.

       7.       Respondent failed to deduct fifteen percent (15%) of Kaufman’s nonexempt gross

wages for the relevant pay periods, including at least October of 2019 and November 2019, in the

amount of $1,375.00 per month.

       8.       Kaufman’s employment with Respondent has not ended.

       9.       Kaufman has not filed for bankruptcy.

       10.      A Spouse/Child Support Order has not been entered against Kaufman since the

entry of the Order.

                                            ARGUMENT

       11.      Federal judgment enforcement proceedings are governed by Federal Rule of Civil

Procedure 69 and forum state law. Rule 69(a) provides:

                (a) In General.

                      (1) Money Judgment; Applicable Procedure. A money judgment is enforced by
                          a writ of execution, unless the court directs otherwise. The procedure on

                                                  2
  Case: 1:12-cv-04693 Document #: 509 Filed: 11/26/19 Page 3 of 4 PageID #:10025




                       execution—and in proceedings supplementary to and in aid of judgment or
                       execution—must accord with the procedure of the state where the court is
                       located, but a federal statute governs to the extent it applies.

Fed. R. Civ. Proc. 69(a).

         12.   Pursuant to Rule 69, Illinois law may be applied to supplementary proceedings.

Pursuant to 735 ILCS 5/12-808(f), “[i]f after the entry of a deduction order, the employer ceases

to remit funds to the plaintiff pursuant to the order without a lawful excuse . . . the court shall,

upon plaintiff’s motion, enter a conditional judgment against the employer for the balance due on

the judgment.” See LeBrun v. Blitt & Gaines, P.C., No.14-cv-10232, 2015 WL 4978689, at *3

(N.D. Ill. Aug. 19, 2015) (“If the employer fails to appear or remit funds pursuant to the deduction

order, a conditional judgment is issued against the employer.”).

         13.   Respondent’s failed to remit any funds in October 2019 and November 2019 to

Fifth Third as required by the Order.

         14.   Respondent does not have a lawful excuse for the failure to remit funds to Fifth

Third.

         15.   Fifth Third is therefore entitled to entry of a conditional judgment against Ira R.

Kaufman, PC.

         WHEREFORE, Plaintiff Fifth Third Mortgage Company respectfully requests that this

Court enter an order granting the motion and entering a conditional judgment against Third Party

Respondent Ira T. Kaufman, PC in the amount of $2,334,141.01, plus post-judgment interest, and

granting any further and other relief this Court deems appropriate.

                                              FIFTH THIRD MORTGAGE COMPANY,

                                        By:   /s/ C. Randall Woolley_________________
                                              D. Alexander Darcy, Esq. (ARDC # 62205150)
                                              C. Randall Woolley, Esq. (ARDC # 6280067)
                                              ASKOUNIS & DARCY, P.C.

                                                 3
Case: 1:12-cv-04693 Document #: 509 Filed: 11/26/19 Page 4 of 4 PageID #:10025




                                   444 North Michigan Avenue, Suite 3270
                                   Chicago, Illinois 60611
                                   (312) 784-2400 (t)
                                   adarcy@askounisdarcy.com
                                   rwoolley@askounisdarcy.com




                                      4
